ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
TTF,LLC                                       )       ASBCA Nos. 59511, 59513
                                              )
Under Contract Nos. SPM4A7-08-C-0416 )
                    SPM4A7-08-M-4438 )

APPEARANCE FOR THE APPELLANT:                         Mr. David Storey
                                                       President

APPEARANCES FOR THE GOVERNMENT:                       Daniel K. Poling, Esq.
                                                       DLA Chief Trial Attorney
                                                      Edward R. Murray, Esq.
                                                       Trial Attorney
                                                       DLA Aviation
                                                       Richmond, VA

                                ORDER OF DISMISSAL

      The appeals have been withdrawn. Accordingly, they are dismissed from the
Board's docket with prejudice.

       Dated: 30 September 2015



                                                  LYNDc(&.!:u4/vL-
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59511, 59513, Appeals of
TTF, LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                  ·JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals